DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
Response to Amendment
 Applicant previously filed claims 1-2, and 7-10. Claims 1, and 8-10  have been amended. Accordingly, claims 1-2, and 7-10 are pending in the current application.
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, and 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case the claims recite “a number of the first directional modes is modified to be less than a number of the first directional modes”. It if the first directional modes is modified to be less than itself, or as per the remarks filed on 05/03/2022, “the number of first directional modes for intra prediction is modified to be less than the number of the second directional modes” (See page 6 of the Remarks for example). Further, in Claim 10 in particular, it recites “a number of the first directional modes is modified to be less than a number of the first directional modes is less than a number of the second directional modes”. Applicant is required to amend these limitations to better reflect what they regard as their invention. For the purposes of examination the limitations discussed above are being interpreted as “a number of the first directional modes is modified to be less than a number of the second directional modes”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 20180255304 A1) in view of Chien et al. (US 20120307894 A1).
Regarding Claim 1, Jeon et al. teaches: A method of decoding a coded image with a decoding apparatus, comprising: 
restoring a residual block of a current block in the coded image, by decoding a bitstream including the coded image (Paragraph 72; Paragraph 94); 
determining an intra prediction mode of the current block, from a plurality of intra prediction modes supported in the decoding apparatus (Paragraphs 193-198; Paragraph 399); 
obtaining a prediction block for the current block, based on the determined intra prediction mode (Paragraphs 193-198); and 
wherein the plurality of the intra prediction modes include first directional modes between a bottom-left diagonal mode and a top-left diagonal mode and second directional modes between the top-left diagonal mode and a top-right diagonal mode (Paragraphs 193-198; Paragraph 399),
wherein when a width of the current block is greater than a height of the current block, a number of the first directional modes is less than a number of the second directional modes (Paragraphs 72-73; Paragraphs 100-103; Paragraphs 127-128; Paragraphs 180-188; Paragraphs 193-198; Paragraphs 201-207; Paragraph 220), and
wherein when a width of the current block is less than a height of the current block, a number of the second directional modes is less than the number of the first directional modes (Paragraphs 72-73; Paragraphs 100-103; Paragraphs 127-128; Paragraphs 180-188; Paragraphs 193-198; Paragraphs 201-207; Paragraph 220).
However, Jeon et al. does not explicitly teach “a number of the first directional modes is modified to be less than a number of the second directional modes” and “the number of the second directional modes is modified to be less than the number of the first directional modes”.
Chien et al., however, teaches that when a width of the current block is greater than a height of the current block, a number of the first directional modes is modified to be less than a number of the second directional modes, and wherein when the width of the current block is less than the height of the current block, the number of the second directional modes is modified to be less than the number of the first directional modes (Paragraphs 27-34).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the decoding method of Jeon et al. to include the modification of the directional intra modes as taught in Chien et al. in order to code and decode more efficiently by implementing such video compression techniques (See Chien et al. Paragraph 3).
Regarding Claim 2, Jeon et al. and Chien et al. teach: The method of claim 1, Jeon et al. further teaches wherein the plurality of the intra prediction modes include 2 non-directional modes and 65 directional modes (Paragraphs 193-198; Paragraph 399).
Regarding Claim 7, Jeon et al. and Chien et al. teach: The method of claim 1, Jeon et al. further teaches wherein the current block is obtained through a tree structure-based block division, and wherein the tree structure-based block division includes at least one of a quad tree division or a binary tree division (Paragraph 103).
Regarding Claim 8, Jeon et al. and Chien et al. teach: The method of claim 7, Jeon et al. further teaches wherein pre-determined division information  is used for the binary tree division, and wherein the division information includes a first flag whether to divide based on the binary tree division and a second flag whether to divide in a vertical direction or in a horizontal direction (Paragraphs 101-110).
The method of encoding of claim 9 is drawn to the corresponding inverse encoding associated with the method of decoding of claim 1 and has limitations similar to those above and is rejected for the same reasons as used above. Jeon et al. further teaches: A method of encoding an image with an encoding apparatus (Paragraphs 68-72)
Apparatus claim 10 is drawn to the apparatus that corresponds to the method claimed in claim 1 above, and is rejected for the same reasons as used above. Jeon et al. further teaches: A non- transitory computer readable medium having stored thereon instructions that when executed by a processor perform a method (Paragraph 404).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483